Name: Council Regulation (EEC) No 1535/81 of 19 May 1981 laying down special measures for certain varieties of raw tobacco from the 1981, 1982 and 1983 harvests
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 6 . 81 Official Journal of the European Communities No L 156/19 COUNCIL REGULATION (EEC) No 1535 /81 of 19 May 1981 laying down special measures for certain varieties of raw tobacco from the 1981 , 1982 and 1983 harvests THE COUNCIL OF THE EUROPEAN COMMUNITIES, is still marked by an imbalance which was attributed in 1979 to exceptional and not structural difficulties; whereas the persistence of these difficulties suggests a different assessment, warranting' the application of the same treatment as that given to Perustitza and Erzegovina tobacco, to that variety, which also complies with the conditions referred to in Article 13 ( 1 ) of Regulation (EEC) No 727/70 ; Whereas the available figures for the 1980 harvest indicate that the imbalance is becoming worse for the varieties mentioned in the Commission report; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No .727/70 of 21 April 1970 establishing a common organization of the market in raw tobacco (*), as last amended by the 1979 Act of Accession, and in particular the second subparagraph of Article 13 ( 8 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas it is now necessary to have recourse to the specific measures provided for in Article 13 ( 1 ) of Regulation (EEC) No 727/70 , namely a reduction in the intervention price and a limit on intervention buying for part of all qualities of the varieties in question; Whereas, if market equilibrium is to be restored, these measures should be applied to several consecutive harvests ; Whereas the measures provided for will yield a reduction in intervention expenditure and will allow a compensatory increase in the premium; whereas the producers will therefore be able to obtain the norm price for the quantities which may be sold on the market in the normal way, thus improving their earnings ; whereas a proposal for an aid programme in this sector would therefore not be justified, Whereas the Commission report provided for in Article 13 ( 1 ) of Regulation (EEC) No 727/70 discloses a significant increase in the quantities of Kentucky tobacco taken into intervention from the harvests of 1978 and 1979 ; whereas those quantities gready exceed the quantities and die percentage of production laid down by Regulation (EEC) No 1469/70 (5 ), as amended by Regulation (EEC) No 1580/79 (6 ), which constitute the threshold for the initiation of the procedures laid down in Article 13 of Regulation (EEC) No 727/70 ; Whereas the same report shows that despite the application of the specific measures adopted by Regulation (EEC) No 1557/79 (7), the quantities of Erzegovina and Perustitza tobacco taken into intervention from the 1978 and 1979 harvests were still greatly in excess of the abovementioned quantities and percentage; whereas the market for Xanti-Yaka tobacco HAS ADOPTED THIS REGULATION: Article 1 ( 1) OJ No L 94, 28 . 4 . 1970, p. 1 . (2) OJ No C 75 , 3 . 4 . 1981 , p. 39. (3 ) OJ No C 90, 21 . 4 . 1981 , p. 101 . (4 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). ( s ) OJ No L 164 , 27. 7. 1970, p. 35 . (6 ) OJ No L 189, 27. 7. 1979, p. 4 . (7) OJ No L 188 , 26 . 7. 1979, p. 14 . For the 1981 , 1982 and 1983 harvests, the intervention prices for tobacco of serial Nos 10 ( a), Kentucky and hybrids thereof, ( b ) Moro di Cori and (c) Salento, 13 , Xanti-Yaka, 14 (a) Perustitza and 15 , Erzegovina and similar varieties, shall be reduced to 80 % of the corresponding norm prices. No L 156/20 Official Journal of the European Communities 15 . 6 . 81 Article 2 Article 3 Detailed rules for the implementation of this Regulation, in particular the rules on reduction applicable to all sellers of tobacco to intervention agencies, shall be adopted in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 727/70 . For the 1981 , 1982 and 1983 harvests, the quantities of all qualities of tobacco referred to in Article 1 and similar varieties of tobacco eligible for intervention shall be limited as follows : ( a) for tobacco of serial No 10 , 80 % , 60 % and 40 % of the average quantities of this variety taken over by the intervention agencies from the 1978 , 1979 and 1980 harvests respectively; (b) for tobacco of serial Nos 13 , 14 (a) and 15, 75 % , 55 % and 32 % of the average quantities of each of these varieties taken over by the intervention agencies from the 1978 , 1979 and 1980 harvests respectively. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1981 . For the Council The President D. F. van der MEI